        Case 3:20-cv-05820-BJR Document 25 Filed 11/05/20 Page 1 of 3




 1
 2
 3
 4                                                                  Honorable Barbara J. Rothstein
 5
                             IN THE UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF TEXAS
                                         AT TACOMA
 7
      J BELLS, LLC DBA BISHOP CUTS AND                §   No. 3:20-cv-05820-BJR
 8    COLORS,                                         §
 9                                                    §
      VS.                                             §   NOTICE OF FILING OF
10                                                    §   PLAINTIFFS’ STATEMENT IN
                                                      §   RESPONSE TO FIRST
11                                                    §   SCHEDULING ORDER
                                                      §
12    SENTINEL INSURANCE COMPANY                      §
      LIMITED,                                        §
13                                                    §
                                                      §
14            Defendant.                              §
15
16
            On November 4, 2020, Plaintiff filed “Plaintiffs’ Statement in Response to First Scheduling
17
     Order” in Wade K. Marler, DDS v. Aspen American Insurance Company, Case No. 2:20-cv-00616-
18
     BJR. Plaintiff Marler filed the Statement in connection with the Court’s upcoming November 9,
19
20 2020 Case Management Conference, and in response to the Court’s First Scheduling Order entered
21 in the above-referenced case on September 29, 2020. A copy of the Statement is attached hereto.
22 Plaintiff J Bells, LLC dba Bishop Cuts and Colors joins in the Plaintiffs’ Statement in Response to
23 First Scheduling Order, submitted herewith.
24
            ///
25
            ///
26
            ///
27
28          ///



                                                   -1-
     Case 3:20-cv-05820-BJR Document 25 Filed 11/05/20 Page 2 of 3




 1                             Respectfully submitted,

 2                             Lance Loyd, Attorney at Law
                               78 Island Blvd.
 3                             Fox Island, WA 98333
 4                             Telephone: (210) 213-2464
                               Electronic Mail: lance@lanceloyd.com
 5
 6                             BY: _________________________________
                                     LANCE LOYD
 7
                                     State Bar No. 56039
 8                             AND

 9                             Shannon E. Loyd
                               Texas Bar No. 24045706
10                             THE LOYD LAW FIRM, P.L.L.C.
                               12703 Spectrum Drive, Suite 201
11
                               San Antonio, Texas 78249
12                             Telephone: (210) 775-1424
                               Electronic Mail: shannon@theloydlawfirm.com
13
                               ATTORNEYS FOR PLAINTIFF
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -2-
        Case 3:20-cv-05820-BJR Document 25 Filed 11/05/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2          The undersigned certifies under the penalty of perjury under the laws of the State of

 3 Washington that I am now and at all times herein mentioned, a citizen of the United States, a resident
 4 of the State of Washington, over the age of eighteen years, not a party to or interested in the above-
 5 entitled action, and competent to be a witness herein.
 6          On the date given below I caused to be served the foregoing Notice of Filing of Plaintiffs’

 7 Statement in Response to First Scheduling Order on the following individuals via the Court’s
 8 CM/ECF system on November 5, 2020:
 9
     Matthew S. Adams, WSBA No. 18820
10   James E. Horne, WSBA No. 12166
     Forsberg & Umlauf, P.S.
11   901 Fifth Ave., Suite 1400
     Seattle, WA 98164
12   Tel: 206-689-8500
     Fax: 206-689-8501
13   Email: MAdams@FoUm.law
     Email: JHorne@FoUm.law
14
     Attorneys for Defendant
15
                                                  ______________________________
16                                                LANCE LOYD

17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
